UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 18, 2012 AEMETIS, INC. (Exact name of registrant as specified in its charter) Nevada 000-51354 26-1407544 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 20400 Stevens Creek Blvd., Suite 700 Cupertino, California 95014 (Address of Principal Executive Office) (Zip Code) (408)213-0940 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure The Company issued a press release announcing that it will hold a business update conference call for interested shareholders, at 1:15 PM, Pacific Daylight Time on December 20, 2012.A copy of the presentation the Company plans to make on the conference call will be available on the Company’s website prior to the start of the call and is incorporated by reference into this Item 7.01. The information contained herein and the attached exhibit is furnished to, but for purposes of Section 18 of the Securities Exchange Act of 1934 shall not be deemed filed with, the Securities and Exchange Commission. The information contained herein and in the accompanying exhibit shall not be incorporated by reference into any filing of the Company, whether made before or after the date hereof, regardless of any general incorporation language in such filing, unless expressly incorporated therein. Item 9.01 Financial Statements and Exhibits (d) Exhibits Exhibit No. Description Press Release, datedDecember 18, 2012 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. AE Biofuels, Inc. Date:December 18, 2012 By: /s/ Eric A. McAfee Eric McAfee Chief Executive Officer 3
